Citation Nr: 0510031	
Decision Date: 04/06/05    Archive Date: 04/15/05

DOCKET NO.  00-09 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased disability rating for service-
connected post-traumatic stress disorder (PTSD), currently 
evaluated as 30 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel





INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (the RO).

Procedural history

The veteran served on active duty from March 1968 until March 
1970, and from July 1970 to August 1972.  He served in 
Vietnam and was awarded the Combat Infantryman Badge, Army 
Commendation Medal with "V" device, and Bronze Star Medal 
with "V" device.

In December 1997, the RO received the veteran's claim of 
entitlement to service connection for PTSD.  A May 1998 
rating decision granted service connection for PTSD and 
assigned a 30 percent disability rating.  The veteran 
disagreed with the assigned rating and initiated this appeal.  
The appeal was perfected by the timely submission of the 
veteran's substantive appeal (VA Form 9) in December 1999.

In October 2001, the Board remanded the case to the RO for 
the purpose of ensuring compliance with the Veterans Claims 
Assistance Act of 2000 (VCAA) and obtaining an additional VA 
examination.  After accomplishing the additional development 
requested by the Board, the RO confirmed and continued the 
30 percent rating assigned for the veteran's PTSD in an 
October 2004 supplemental statement of the case (SSOC).  The 
case is now once again before the Board.

Issues not on appeal

The Board's October 2001 decision also denied the veteran's 
claim of entitlement to a temporary total rating from October 
13, 1998 to November 3, 1998 under the provisions of 38 
C.F.R. § 4.29.  That issue has therefore been resolved by the 
Board and will be discussed no further herein.  See 38 C.F.R. 
§ 20.1100 (2004).

The Board also notes that an October 2004 RO rating decision 
denied the veteran's claim of entitlement to a total 
disability rating based on individual unemployability (TDIU).  
To the Board's knowledge, the veteran has not disagreed with 
that decision and the issue is therefore not in appellate 
status.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) 
[pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].


FINDINGS OF FACT

1.  The veteran's service-connected PTSD is manifested by 
depression, anxiety, sleep disturbance, intrusive thoughts, 
and flashbacks.
 
2.  The evidence does not show that the veteran's PTSD is so 
exceptional or unusual that referral for extraschedular 
consideration by designated authority is required.


CONCLUSIONS OF LAW

1.  The criteria for a higher schedular disability rating for 
PTSD have not been met. 38 U.S.C.A. § 1155 (West 2002) 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2004).

2.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to an increased disability 
rating for his service-connected PTSD, which is currently 
evaluated as 30 percent disabling.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
VCAA [codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107) (West 2002)].  The VCAA eliminated the former 
statutory requirement that claims be well grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 
45,620 (Aug. 29, 2001) [to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
applicable here, the VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

As noted above, the concept of a well-grounded claim was 
eliminated by the VCAA.  The current standard of review is as 
follows.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004) 
[reasonable doubt to be resolved in veteran's favor].  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2004).  The Board observes the veteran was 
notified by the June 1999 and July 2000 statements of the 
case (SOCs) and the January 2001 and October 2004 SSOCs of 
the pertinent law and regulations, of the need to submit 
additional evidence on his claims, and of the particular 
deficiencies in the evidence with respect to his claims.  

More significantly, pursuant to the Board's October 2001 
remand a letter was sent to the veteran in October 2002, 
which was specifically intended to address the requirements 
of the VCAA.  The October 2002 letter from the RO explained 
in detail the evidence needed to substantiate an increased 
rating claim.  Specifically, the October 2002 letter notified 
the veteran of the need to submit medical evidence regarding 
the severity of his PTSD.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  In the 
October 2002 VCAA letter, the veteran was informed that VA 
would "make reasonable efforts" to get " . . . medical 
records, employment records, or records from other Federal 
agencies."  The veteran was also informed that VA would 
provide a medical examination or get a medical opinion if 
such was necessary to decide the claim.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  
The RO informed the veteran in its October 2002 letter that 
he was responsible to provide "enough information about 
these records so that [VA] can request them from the person 
or agency who has them."  He was further advised that 
"[i]t's still your responsibility to make sure these records 
are received by [VA]."  The veteran was also informed that 
he could provide VA authorization to obtain VA or non-VA 
medical records by completing the appropriate forms (VA Form 
21-4142), copies of which were enclosed with the letter.  The 
veteran was specifically instructed to provide "the name of 
the person, agency, or company who has relevant records;" 
the address of this person, agency, or company;" the 
approximate time frame covered by the records;" and "the 
condition for which you were treated, in the case of medical 
records." (emphasis in original).  Additionally, he was 
specifically instructed that a separate authorization must be 
completed for each doctor or hospital where he had received 
treatment.  

Finally, the RO must request that the veteran provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  
The October 2002 letter included notice that the veteran 
should "tell us about any additional information or evidence 
that you want us to try to get for you."  This request 
complies with the requirements of 38 C.F.R. § 3.159 (b) in 
that it informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.

The Board additionally notes that even though the October 
2002 letter requested a response within two months, it also 
expressly notified the veteran that he had one year to submit 
the requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b) [evidence must be received by VA within 
one year from the date notice is sent].  The one-year period 
has since elapsed.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

One further comment regarding notice is in order.  A review 
of the record reveals that the veteran was not provided with 
notice of the VCAA prior to the initial adjudication of his 
claim in May 1998.  See Pelegrini v. Principi, 17 Vet. App. 
412 (2004).  The Board notes, however, that such a situation 
was a practical and legal impossibility, because the initial 
adjudication of this claim pre-dated the enactment of the 
VCAA in November 2000.  VA's General Counsel has held that 
the failure to provide VCAA notice prior to the enactment of 
the VCAA does not constitute error.  See VAOGCPREC 7-2004.  
VA General Counsel opinions are binding on the Board.  See 38 
U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 14.507 (2004).  

After VCAA notice was provided to the veteran, the claim was 
readjudicated and an SSOC was provided to the veteran in 
October 2004.  Thus, any concerns expressed by the Court in 
Pelegrini as to adjudication of the claim before issuance of 
a VCAA notice letter have been rectified by the subsequent 
readjudication.  Therefore, there is no prejudice to the 
veteran in proceeding to consider this claim on the merits.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes service medical and personnel 
records as well as extensive VA treatment records and the 
reports of multiple VA examinations, most recently in June 
2004.  The veteran and his representative have not identified 
any outstanding evidence.  

The Board additionally observes with respect to the 
development of this case that the veteran has been 
incarcerated at times during the course of this appeal. 
Notwithstanding this, it appears that all appropriate 
development actions have been completed.  Cf. Wood v. 
Derwinski, 1 Vet. App. 406 (1991); Bolton v. Brown, 8 Vet. 
App. 185 (1995) [even though incarcerated, a veteran should 
be accorded the same assistance as his fellow, non- 
incarcerated veterans].

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2004).  The veteran engaged the services of a 
representative, was provided with ample opportunity to submit 
evidence and argument in support of his claim, and was given 
the opportunity to present testimony at a personal hearing if 
he so desired.  The veteran indicated in his substantive 
appeal that he did not want a hearing before the Board.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent law and regulations 

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2004) [general rating considerations; 
essentials of evaluative ratings].

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004) [higher of two 
evaluations].

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2004) [application of rating schedule]; see 
also Mauerhan v. Principi, 16 Vet. App. 436 (2002) [the 
specified factors for each incremental rating were examples 
rather than requirements for a particular rating; analysis 
should not be limited solely to whether the claimant 
exhibited the symptoms listed in the rating scheme].

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  Fenderson v. West, 12 Vet. App. 119 (1999).  At the 
time of an initial rating, separate ratings can be assigned 
for separate periods of time based on facts found, a practice 
known as "staged ratings."  See Fenderson, 12 Vet. App. at 
126.

Specific schedular criteria

The pertinent provisions of 38 C.F.R. § 4.130 relating to 
rating psychiatric disabilities read as follows: 

100% Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30% Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

10% Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  

38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).

Global Assessment of Functioning 

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  A score from 21 to 30 is 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas.  A score of 11 to 20 denotes some danger of 
hurting one's self or others (e.g., suicide attempts without 
clear expectation of death; frequently violent; manic 
excitement) or occasionally fails to maintain minimal 
personal hygiene (e.g., smears feces) or gross impairment in 
communication (e. g., largely incoherent or mute).  A GAF 
score of 1 to 10 is assigned when the person is in persistent 
danger of severely hurting self or others (recurrent 
violence) or there is persistent inability to maintain 
minimal personal hygiene or serious suicidal acts with clear 
expectation of death.  See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes].

Factual Background

The medical evidence of record reveals that the veteran has 
been hospitalized on multiple occasions for ongoing problems 
with alcohol and drug abuse.  Although the veteran's 
hospitalizations have been many, the underlying circumstances 
of each are essentially the same.  The veteran will typically 
report to the Topeka or Leavenworth VA Medical Centers 
(VAMCs) in an intoxicated state after prolonged periods of 
drinking and drug use complaining of intense feelings of 
anger and wanting to harm others (and occasionally himself).  
The veteran's hospitalization records indicate that he often 
acts on his feelings of anger.  He has a long history of 
assaultiveness and has severely injured a number of victims 
with weapons ranging from a 2x4 to a lead pipe.  Such 
episodes of assaultiveness have led to multiple 
incarcerations, and the veteran has cumulatively spent over 
14 years of his life in prison.  Currently, he is serving a 
43-month sentence for a felony aggravated burglary 
conviction.  

All but missing from the veteran's extensive treatment 
records are complaints regarding his Vietnam experiences.  
Although the veteran has at times alluded to intrusive 
recollections, nightmares, and occasional flashbacks 
regarding his time in Vietnam, these reports are extremely 
rare.  Instead, the primary focus of the veteran's 
psychiatric treatment has pertained to his substance abuse 
problems and resulting anger management issues.  

During his hospitalizations, the veteran also occasionally 
complained of anxiety, depression and feelings of 
suspiciousness toward others.  He also reported hearing 
voices commanding him to harm others.  Mental status 
examinations conducted during periods of sobriety indicate 
that the veteran was alert and oriented in all spheres with 
no delusions or hallucinations.  He exhibited normal speech.  
Diagnoses included alcohol dependence, cocaine dependence, 
PTSD, and a personality disorder with antisocial traits.  GAF 
scores during hospitalizations have ranged from a low of 29 
to a high of 60.

A March 2002 statement from P.H., LSCSW also indicates that 
the veteran was incompetent to handle his own funds due to 
his "history of using his service connected compensation 
checks for drugs and alcohol . . . [h]e has had multiple 
admissions to the hospital for detoxification but does not 
follow through with treatment or aftercare."  P.H. did not 
mention PTSD as a factor leading to the veteran's 
incompetence.  She also noted that Dr. S.B., one of the 
veteran's VA psychiatrists, had also found the veteran unable 
to manage his funds.  Dr. S.B.'s records indicate that this 
finding was based solely on the veteran's history of alcohol 
abuse.  Dr. S.B., like P.H., failed to mention PTSD 
symptomatology as contributing to incompetence.

Also of record are the reports of two VA examinations, the 
first of which was conducted in March 1998.  During this 
examination, the veteran reported that he has not worked 
steadily since 1978 because he cannot hold a job very long 
due to anger problems and conflicts with coworkers.  The 
veteran reported only doing odd jobs "when he can work 
alone."  The veteran also reported being "legendary in his 
community because of his anger and his willingness to 
fight."  He also noted that he is socially isolated, has few 
friends, and does not perform activities such as driving 
because he is afraid "he may kill someone if they give him 
any trouble in the car."  With regard to his military 
service, the veteran reported suffering from recurrent and 
distressing recollections of his Vietnam experiences as well 
as frequent nightmares, and occasional flashbacks.  On mental 
status examination, the veteran was found to be oriented as 
to person, place, and time and was able to think in an 
organized fashion and communicate his thoughts, albeit 
without detailed memory.  The veteran also exhibited no 
obsessive or ritualistic behaviors and reported no 
hallucinations.  Speech was logical and relevant and no 
delusional thinking was noted.  The veteran also denied 
experiencing panic attacks and exhibited appropriate personal 
hygiene.  Diagnoses included PTSD and alcohol dependence.  
The examiner did not, however, identify the specific 
symptomatology associated with each diagnosis.  The veteran's 
GAF score was 45, with the highest in the preceding year 
being 55.

An additional VA examination was conducted in June 2004.  
Pursuant to the Board's October 2001 remand, the examiner was 
specifically asked to differentiate between the 
symptomatology associated with the veteran's service-
connected PTSD and that associated with his non service-
connected alcohol and drug abuse.  The examiner noted that 
the veteran had over 25 psychiatric hospitalizations between 
March 2000 and May 2002, and further noted that although the 
veteran "frequently was given diagnosis [sic] of post-
traumatic stress disorder during those hospitalizations, the 
primary reason for admission was related to his drinking 
behavior rather than post-traumatic stress symptomatology."  
During the examination, the veteran reported re-experiencing 
events that occurred in Vietnam and biweekly nightmares.  He 
also reported flashbacks, hypervigilance, an exaggerated 
startle response and the avoidance of social interaction 
because of both fearing others and anger.   He also noted 
feeling anxious and depressed and reported suffering from 
panic attacks once every two weeks or less often.  On mental 
status examination, the veteran exhibited normal thought 
processes, and good communication.  His speech was logical 
and goal directed and rate and flow were normal.  He was 
fully oriented in all spheres and was found easily able to 
maintain good personal hygiene.  The veteran denied delusions 
and hallucinations, and admitted to problems with memory loss 
which the examiner attributed either to age or to alcohol 
history.  The veteran also denied current suicidal thoughts, 
but admitted that he had thought about it in the past.  The 
examiner also indicated that the veteran's substance abuse 
problems had been "aided considerably by his confinement as 
it is far more difficult for him to obtain alcohol while in 
prison."  

With regard to differentiating between the symptomatology 
associated with the veteran's service-connected PTSD and that 
associated with his nonservice- connected alcohol and drug 
abuse, the examiner noted that the veteran's "nightmares and 
re-experiencing are basically due to his post-traumatic 
stress disorder rather than to his substance abuse."  The 
examiner also concluded that the veteran's "suicidal 
ideation, even though he has never attempted to harm himself 
or ever had a plan to do so, is probably due to post-
traumatic stress disorder, whereas his homicidal ideation is, 
more likely than not, due to various situations in which he 
has found himself."  The examiner further found "[i]t is 
more likely than not that his anger problems are something 
that commenced before his time in service."  Also related to 
the veteran's PTSD were his feelings of depression and 
anxiety.  Overall, however, the examiner noted that the 
symptomatology directly associated with the veteran's PTSD 
was "only mild to moderate" in nature.  His GAF score was 
55.

Also of record is the report of a March 2004 VA field 
examination which included an interview with the veteran and 
his prison counselor.  The counselor reported that the 
veteran was a "reasonably capable individual" in prison in 
that he was able to work a 40-hour week in the prison canteen 
performing such tasks as stocking shelves and making change.  
The veteran was also described as "pleasant" and a "fairly 
social individual" who "does visit with the other inmates 
and staff."

Analysis

The veteran is seeking an increased disability rating for his 
service-connected PTSD, which is currently evaluated as 30 
percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2004).  He essentially contends that the symptomatology 
associated with his PTSD is more severe than is contemplated 
by the currently assigned rating.  The RO has consistently 
denied the veteran's claim on the basis that the majority of 
the veteran's psychiatric symptomatology is the product of 
alcohol and drug dependence as opposed to his service-
connected PTSD.

Mittleider concerns

In this case, the Board is confronted with an evidentiary 
record that is replete with references to the veteran's 
longstanding and severe problems with alcohol and drug abuse.  
He has been hospitalized at VA facilities for detoxification 
on numerous occasions.  The law precludes compensation for 
alcohol abuse.  See 38 U.S.C.A. §§ 105, 1110 (West 2002); 38 
C.F.R. §§ 3.1(n), 3.301(c) (2004).

In addition to alcohol and drug abuse, the medical records 
contain a diagnosis of a personality disorder with antisocial 
traits.  Governing regulations provide that personality 
disorders are not diseases within the meaning of applicable 
legislation providing for payment of VA disability 
compensation benefits.  See 38 C.F.R. § 3.303(c), Part 4, § 
4.9 (2004); see also Winn v. Brown, 8 Vet. App. 510, 516 
(1996), and cases cited therein.

As noted above, the RO denied the veteran's claim for an 
increased rating based principally on its finding that, 
although the veteran has significant personal problems, 
including multiple incarcerations, these are primarily due to 
his ongoing problems with alcohol and drug addiction and his 
antisocial personality, with PTSD playing a relatively minor 
role.  

The Board notes that compensation can only be granted for 
service-connected disabilities.  See 38 U.S.C.A. § 101(13) 
(West 2002).  Thus, in rating the veteran's PTSD it is 
incumbent upon the Board to identify, and disregard, any 
psychiatric pathology which is due to the non service-
connected alcohol and drug dependence and personality 
disorder.  However, the Board is precluded from 
differentiating between symptomatology attributed to a 
nonservice-connected disability and a service-connected 
disability in the absence of medical evidence which does so.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing 
Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).

The Board remanded this case in October 2001 for the express 
purpose of obtaining a medical opinion which differentiated 
between the symptomatology associated with the veteran's 
service-connected PTSD and that associated with non service-
connected disabilities, such as drug and alcohol abuse.  The 
June 2004 VA examiner determined that while the veteran's 
depression, anxiety, nightmares, re-experiencing, and 
thoughts of suicide were related to PTSD, other 
symptomatology such as his anger problems, homicidal 
ideation, and memory loss were unrelated to PRSD.  Overall, 
the examiner noted that the symptomatology directly 
associated with the veteran's PTSD was "only mild to 
moderate" in nature.  

The findings of the June 2004 VA examiner appear to be 
consistent with the other evidence of record.  In particular, 
the Board notes that while the veteran has been hospitalized 
on numerous occasions for drug and alcohol detoxification, 
complaints of his experiences in Vietnam are seldom 
mentioned.  This would appear to be congruent with the fact 
that despite the existence of a severe psychiatric 
symptomatology, the June 2004 examiner characterized the 
veteran's PTSD as only "mild to moderate" in nature.  The 
Board also notes that hospitalization records reveal that the 
veteran's feelings of anger and acts of violence are usually 
accompanied by acute intoxication.  After days or weeks of 
detoxification, or when the veteran is incarcerated and has 
no access to alcohol, these symptoms tend to greatly subside 
or disappear altogether.

The Board also notes that during hospitalizations for 
detoxification, the veteran's GAF score as been as low as 29, 
whereas in his current alcohol- and drug-free prison 
environment, the veteran's GAF score is 55, which as 
discussed above is consistent with only a moderate level of 
disability.  Moreover, the March 2004 VA field examination 
revealed that in an alcohol- and drug-free prison 
environment, the veteran was able to maintain a 40-hour work 
week at the prison canteen with no reports of violence or 
assaultiveness.  He was also reported as a "fairly social 
individual" who "does visit with the other inmates and 
staff," this in stark contrast to the veteran's pattern of 
anger, violence, and isolation when he has access to alcohol.  
Also, the Board notes that the findings of incompetence from 
P.H. and Dr. S.B. appear to be based solely on the veteran's 
polysubstance abuse and not on PTSD symptomatology.

Although the veteran and his representative have suggested 
that the entirety of the veteran's symptomatology is 
attributable to PTSD, as laypersons without medical training 
the veteran and his representative are not competent to 
differentiate between the symptomatology associated with the 
service-connected PTSD and that associated with the veteran's 
nonservice-connected polysubstance abuse and personality 
disorder.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. § 3.159 (a)(1) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].

Therefore, pursuant to the medical evidence of record and 
especially the findings of the June 2004 VA examiner, the 
Board will take into consideration the veteran's depression, 
anxiety, nightmares, re-experiencing, and thoughts of suicide 
in assigning a disability rating for PTSD.  However, the 
Board will not consider other symptomatology such as the 
veteran's homicidal ideation, anger problems, and memory 
loss, which the June 2004 examiner determined were unrelated 
to PTSD but instead were related to non service-connected 
substance abuse.

Assignment of diagnostic code 

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

The veteran's psychiatric disorder is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9411 [PTSD] (2004).  
Diagnostic Code 9411 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
diagnosed disability in the veteran's case (PTSD).  However, 
with the exception of eating disorders, all mental disorders 
including PTSD are rated under the same criteria in the 
rating schedule.  Therefore, rating under another diagnostic 
code would not produce a different result.  The Board can 
identify nothing in the evidence to suggest that another 
diagnostic code would be more appropriate and the veteran has 
not requested that another diagnostic code be used.  
Accordingly, the Board concludes that the veteran is 
appropriately rated under Diagnostic Code 9411.

Schedular rating

The veteran currently has a 30 percent rating under 
Diagnostic Code 9411.  
To obtain the next highest rating (of 50 percent) the veteran 
would have to demonstrate occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.  As 
noted above, only the symptomatology associated with the 
veteran's service-connected PTSD will be considered in 
assigning a disability rating.

The evidence of record reveals that the veteran's psychiatric 
symptomatology is primarily manifested by outbursts of anger 
and a homicidal ideation.  These symptoms have led to 
frequent acts of violence and have resulted in multiple 
assault convictions.  Additionally, the veteran has indicated 
that he has not been able to hold a job due to anger problems 
and conflicts with coworkers.  Instead, the veteran only 
works on occasion doing odd jobs "when he can work alone."  
He also stays away from others due to his fear that he may 
harm someone.  Although this symptomatology is clearly 
congruent with a disability rating in excess of 30 percent, 
as noted in the Board's Mittleider discussion above, the June 
2004 VA examiner determined that the veteran's anger problems 
and homicidal ideation were not a product of PTSD.  
Therefore, these symptoms cannot be used in assigning a 
disability rating.  The Board also notes that in his current 
drug and alcohol free prison environment, the veteran is 
working a 40-hour week in the prison canteen and appears to 
be interacting well with prison staff and fellow inmates, 
with no reports of violence noted.  Given these findings, the 
Board finds that the veteran has not demonstrated a level of 
social and occupational impairment consistent with a 
50 percent rating.  

In short, although the veteran's social and occupational 
impairment has at times been severe, this has been shown to 
be unrelated to his PTSD and is therefore of no consequence 
in assigning a disability rating.

Likewise, the veteran's complaints of memory loss have been 
found by the June 2004 examiner to be more likely the product 
of age or alcohol abuse than a result of PTSD.  Accordingly, 
the veteran's memory problems will also not be considered in 
the Board's analysis.  

The veteran has not exhibited impairment in abstract thinking 
or difficulty in understanding complex commands.  He has 
consistently been found to have normal thought processes 
during periods of sobriety.  He also has not exhibited 
circumstantial, circumlocutory, or stereotyped speech.  To 
the contrary, his speech has routinely been found to be 
within normal limits.  The veteran's report of panic attacks 
every other week or less often also does not warrant a higher 
rating, as panic attacks occurring more than once a week are 
required for a 50 percent rating.

While the veteran has exhibited some disturbance of mood in 
that he has thought of committing suicide in the past, the 
evidence reveals that he has never had an actual suicide 
attempt nor has he identified a definite plan to do so.  
Therefore, the Board concludes that mood disturbance 
sufficient to warrant a 50 percent rating has not been 
demonstrated.

The Board also notes that the June 2004 VA examiner 
determination that the veteran's PTSD was only "mild to 
moderate" in nature is consistent with the currently 
assigned 30 percent rating.  Moreover, the veteran's GAF 
score of 55 in an alcohol and drug free prison environment is 
also congruent with a moderate level of symptomatology and a 
30 percent rating.

In short, the Board finds that the symptomatology associated 
with the veteran's PTSD does not meet or approximate a rating 
in excess of 30 percent.  While there is evidence that the 
veteran suffers from significant psychiatric disability, the 
most prominent symptoms such as anger management problems and 
homicidal ideation have been determined by medical opinion to 
be unrelated to PTSD.  Moreover, the veteran's frequent 
hospitalizations also appear to be unrelated to PTSD and are 
instead the product of his nonservice-connected polysubstance 
abuse.  The veteran's claim of entitlement to an increased 
rating for PTSD is accordingly denied.

Fenderson considerations

As alluded to above, in Fenderson v. West, 12 Vet. App. 119 
(1999), the Court discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

In this case, the Board finds that at no time since the 
effective date of service connection has the veteran met or 
nearly approximated the criteria for higher than a 30 percent 
rating for PTSD.  Although the veteran's anger problems and 
homicidal ideation appear to have improved following his most 
recent incarceration, as explained above, these symptoms have 
been found unrelated to his service-connected PTSD and thus 
may not be considered with regard to staged ratings.  The 
remainder of the veteran's symptomatology, including his 
complaints of nightmares, flashbacks, intrusive thoughts, 
depression, and anxiety have remained essentially unchanged 
from the effective date of service connection to the present.  
Accordingly, the Board concludes that staged ratings are not 
for application in this case.

Extraschedular consideration

In the June 1999 SOC, the RO specifically found that 
consideration of an extraschedular rating was not warranted.  
Since an extraschedular evaluation has been considered by the 
RO, the Board will, accordingly, consider the provisions of 
38 C.F.R. 3.321(b)(1) (2004) in connection with the issues on 
appeal.  See Bagwell v. Brown, 9 Vet. App. 157 (1996) [the 
question of an extraschedular rating is a component of the 
veteran's claim for an increased rating].

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. 3.321(b)(1) (2004).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  The record does not show that 
the veteran has required frequent hospitalizations solely for 
PTSD.  Although he has been frequently hospitalized for 
detoxification, the veteran only infrequently alluded to his 
Vietnam experiences during these hospitalizations.  Treatment 
records reveal that PTSD did not play a significant role in 
his therapy.  

Marked interference with employment, beyond that contemplated 
in the schedular criteria, is also not demonstrated.  
Although he has not worked regularly for many years, the 
veteran himself has attributed his poor work history to anger 
problems and conflict with coworkers.  As explained in detail 
above, these symptoms have been found to be unrelated to his 
PTSD and thus cannot be considered in determining if an 
exceptional or unusual disability picture exists.  The Board 
also notes that in his current alcohol and drug free prison 
environment, the veteran has been able to work a regular 40-
hour work week with no reported problems.  While PTSD does 
cause the veteran to suffer from nightmares, occasional 
flashbacks and feelings of anxiety and depression, this alone 
does not present an exceptional or unusual disability picture 
and is not reflective of any factor which takes the veteran 
outside of the norm.  Such potential occupational impairment 
is specifically contemplated in the rating currently assigned 
the veteran's PTSD.  See Moyer v. Derwinski, 2 Vet. App. 289, 
293 (1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  

In short, the evidence does not support the proposition that 
the veteran's service-connected PTSD presents such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards and warrant the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2004).  Accordingly, 
referral of this issue to appropriate VA officials for 
consideration of an extraschedular evaluation is not 
warranted.

Conclusion

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the claim.  The benefit sought on appeal is accordingly 
denied.


ORDER

Entitlement to an increased disability rating for PTSD is 
denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


